﻿121.	Allow me, Mr. President, to preface my address by extending to you, on behalf of my delegation, my sincere felicitations upon your election as President of the General Assembly at its current session. Your election reflects your great competence and the esteem in which you are held and underlines 4he importance of the post that you occupy in the fulfilment of the hopes and aspirations of mankind.
122.	I would also like to thank your predecessor, Mr. Indalecio Lievano, for having proficiently presided over the preceding session.
123.	It also gives me great pleasure to express, on behalf of the Government of the Kingdom of Saudi Arabia, our deep gratitude and appreciation to the Secretary-General, Mr. Kurt Waldheim, for his sincere endeavours in promoting the effectiveness of the United Nations and in furthering its lofty objectives and principles.
124.	I wish to seize this opportunity to associate myself with other heads of delegations who preceded me in welcoming Saint Lucia to the United Nations as a new Member that will take part with all other Member States in attaining the noble aims of the Organization.
125.	While it would be exceedingly optimistic and idealistic to maintain that the United Nations has fulfilled all the hopes and aspirations of the world, it is only realistic to acknowledge and recognize the accomplishments that have been made, and those that are being made, by this Organization. It has provided a world rostrum for the peoples from which they could express their aspirations and expectations. It has been able to attain for those peoples many of the rights which they had always striven for. It has succeeded in admitting a number of new Members to the family of sovereign nations. It has allocated considerable financial and human resources for economic and social development in various corners of the globe. It has endeavoured to ease world tensions and to prevent, to the best of its ability, regional crises from developing into multilateral conflicts.
126.	Probably the biggest problem that confronts this Organization and in many instances renders it unable to discharge its great responsibilities is the fact that it is functioning in a world that still fails to subscribe to its objectives and is dominated by the great Powers. None the less, this Organization and other specialized and affiliated agencies, including regional organizations such as the Islamic Conference, the League of Arab States and the OAU, endeavour to achieve common objectives and are considered indispensable bodies whose activities should be encouraged and developed in order to maintain the security, integrity and prosperity of mankind.
127.	By taking the initiative and playing a constructive role in consolidating and promoting co-operation among its member States, the Islamic Conference is endeavouring to promote prosperity and progress, for Islamic States and consequently for all mankind. In discharging their responsibilities they contribute to the fulfilment of the objectives of the United Nations and the affirmation of the principles embodied in its Charter.
128.	The Kingdom of Saudi Arabia takes great pride in its membership in this Organization. Islam is the Kingdom's religion, and the Holy Koran is tantamount to its constitution and law. The well-established principles and genuine precepts of lslam have displayed their adaptability to the changing conditions of modern life, with all its complex economic aspects and its scientific and technological variables in a human and social framework that preserves the dignity of the human being and establishes justice and equality for society.
129.	In the sphere of international relations, we, as Moslems, entertain no enmity or hatred for other peoples, whether in the East, West, North or South. In tact, our religion importunes us to build bridges of friendship and cordiality among various peoples. God the Almighty says:
"Say: Unto Allah belong the East and the West. He guideth whom He will unto a straight path.
' 'Thus we have appointed you a middle nation, that ye may be witnesses against mankind, and that the messenger may be a witness against you."
130.	In calling us "a middle nation", the Koran urges upon us to be moderate and to shun prejudice and hatred; to surmount the myths of racial and cultural superiority and to advocate the sphere of social and international relations, the concepts of mercy, charity, justice and equality, which constitute the essence of faith. Islam is a religion that addresses the mind, fights backwardness in all its forms, promotes freedom of thought, and allows for the assimilation of modern accomplishments. The Islamic civilization has been a source of inspiration, in the dissemination of its knowledge in various branches, for the nations of the world.
131.	Similarly, and in conformity with the aims and principles of the United Nations, the League of Arab States has played an effective and constructive role in promoting political, economic, social, and cultural cooperation among its member States with a view to providing stability security and prosperity for the nations of the region. Yet, these endeavours by the League and its member States have always been confronted by a formidable obstacle which not only has impeded the establishment of peace, stability, and prosperity in the Middle East region, but also has threatened world peace and security. By this, I mean the unrelenting aggressive role played by Israel and its pernicious racist policy of settler colonialism. Israel's continued aggression is the core of the Palestinian cause and in fact runs counter to all those who subscribe to the right of self- determination for all peoples.
132.	When we talk about Israeli aggression we do not describe it merely as aggression committed against a peaceful people settled in its natural homeland and the usurpation of its lands and properties, or even as the flagrant violation of the resolutions of this international Organization. Rather we refer to it as aggression against the moral values and lofty ideals of mankind.
133.	The Kingdom of Saudi Arabia is convinced that, notwithstanding the inadequate attempts and initiatives taking place in the Arab and international arenas and allegedly aimed at resolving the Palestinian problem, Israeli aggression continues unabated, in one form or another, notwithstanding the notion entertained by the optimistic advocates of Camp David that Israel will respond to legitimate demands if it feels that its security is guaranteed. On the contrary, realities demonstrate the opposite, for the practices of Israel still show that it is bent on territorial aggrandizement and is not interested in peace. The Israeli aggression has not ended, and it will not come to an end until Israel recognizes and accepts all the basic elements which constitute a solid foundation for a just peace that will ensure complete Israeli withdrawal from all the occupied Arab territories, beginning with the Holy City of Jerusalem, and that will recognize the legitimate right of self- determination for the Palestinian people in their homeland. One of the most important of these ingredients is the necessity of the participation of the original and legitimate party to the conflict—to wit, the Palestinian people, represented by the PLO as their sole legitimate representative.
134.	If we review the various resolutions adopted by the United Nations General Assembly that condemn Israeli aggressive practices and support the right of the Palestinian people to a homeland in Palestine as well as affirm the Arab character of Jerusalem, we will find that none of these resolutions condone the untenable Israeli allegations—including that of the "secure borders" myth propagated by Israel—and that they fail to advance any logical justification for Israel's continued occupation of the Arab territories. Israel is accordingly utilizing the idea of "secure borders" as a pretext for the continuation of its occupation of Arab lands, even though actual facts demonstrate that it is the Arabs and not Israel who require security. Israel has consistently been the aggressor. It is Israel which possesses more arms than the Arabs, and it is Israel whose security and integrity is guaranteed by both the East and West.
135.	We are all aware that this Organization in its various organs has been seized of this problem for well over 30 years, during which it adopted many resolutions that were consistently ignored by an intransigent Israel.
136.	For these reasons, it is our judgement that there is at this juncture not so much a need for new resolutions as an imperative requirement for serious action and measures to promote the implementation of the resolutions that have been adopted. We hope that increasing international awareness of the justice of this cause will encourage the adoption of such measures and help expose the colonial expansionist intentions of the Zionist entity that threaten security and stability in the Middle East and in the world at large. At this point I should like to commend the significant development with regard to the position of the members of the European Economic Community vis-a-vis the Palestinian problem, a position that reflects an understanding of the core of this problem and the necessity to resolve it on the basis of the Palestinian people's right to self- determination in conformity with the principles of right, justice and fairness.
137.	We also believe that the time has come for the Security Council to change its concept of the Palestinian problem as one concerning homeless refugees. The Council should reconsider this attitude as the General Assembly did, from the standpoint that this is a case of a people whose rights, homeland, and properties have been usurped.
138.	I am not informing you of anything new when I say that the Arabs are not the cause of the Middle East conflict; rather, this conflict has been thrust upon them. The Palestinian people have never been the aggressors or usurpers of other people's land; rather, history shows that they have been victims whose rights have been violated and whose land and property has been usurped.
139.	The Kingdom of Saudi Arabia reiterates its firm conviction that peace, security and stability will not be attained in the Middle East region or in the whole world unless there is a just and comprehensive resolution of the Palestinian problem that ensures the recognition of all the legitimate rights of the Palestinian people, including their right to establish their own State in their own land; and unless there is a complete and unconditional Israeli withdrawal from all the occupied Arab territories, including the Holy City of Jerusalem.
140.	It also reiterates that any settlement of the Palestinian problem that does not lead to the return of Jerusalem to Arab sovereignty and the guarantee of freedom of worship for Arab and non-Arab Moslems, Christians and Jews, is totally unacceptable. Jerusalem, with its religious significance and its geographic and demographic importance, is the main test of Israel's designs insofar as the implementation of the United Nations' resolutions is concerned.
141.	Israel's expansionist and aggressive intentions require no proof. Its practices are clear evidence of these intentions; otherwise, how can we interpret the establishment of new settlements in the West Bank, Gaza, Jerusalem and the Golan Heights? How can we interpret the latest Israeli decision to allow its citizens to occupy privately owned land in the West Bank and Gaza? And how can we interpret the Israeli Prime Minister's statements that autonomy only applies to the inhabitants and not to the territories, meaning that the Palestinians have no rights to their lands, or to self- determination?
142.	I should like to recall the historic speech delivered by His Holiness Pope John Paul II at the General Assembly on 2 October, and particularly to his emphasis on the spiritual ideals and values that should be espoused by the world in facing the various facets of materialism, in order to attain peace, justice and freedom. What the Pontiff advocated in his address is in keeping with what Islam and the Moslems call for. From this perspective, the followers of the three monotheistic religions must enjoy their rights of freedom of worship in the Holy City of Jerusalem. In order to meet this objective, we believe that Jerusalem must revert to Arab sovereignty so that all the faithful will enjoy complete freedom of worship on an equal footing.
143.	All Arab States strive for peace and work for peace. But they have been patient long enough in the race of Israeli intransigence, and the time might come when they will find themselves compelled to adopt certain positions and experience specific and inescapable reactions in defence of their dignity and legitimate rights. The Arab States may differ in their attitudes with regard to international endeavours and initiatives, but they never differ in their desire for a just and comprehensive peace.
144.	On the other hand, the Kingdom of Saudi Arabia denounces and condemns in no uncertain terms the continued barbaric Israeli aggression on southern Lebanon. In an attempt to mislead public opinion, Israel claims, that the aim of its aggression in southern Lebanon is to protect itself from the Palestinian presence there. Needless to say, this is a distortion of facts, for the presence of Palestinians in southern Lebanon was, in the first place, a result of the Israeli aggression that displaced the Palestinian people from their original homeland. The Kingdom of Saudi Arabia calls upon the international community in general, and the United Nations in particular, to take decisive measures to put an end to these acts of aggression in view of the dangers and threats they entail and their violation of the principles of international law as well as of lofty human values and ideals. The Kingdom of Saudi Arabia also urges those countries which provide Israel with manpower and military and economic support to cease such support, and to help put an end to the Israeli aggression and achieve peace and security.
145.	The role played by the OAU in enhancing and strengthening co-operation among the African peoples, and in eliminating the causes of differences among those peoples, is also in conformity with the aims and principles of the United Nations.
146.	The similarity between the economic and social problems faced by the Arab and the African peoples, who are both peoples of developing countries, helps bring them closer together in their objectives and approaches. It also reflects a firm desire on both sides for consolidation and understanding that has its roots in the mists of history. In addition, their political approaches in most cases have the same bases and similar sources emanating from their lofty ideals and common heritage. It is not surprising, therefore, that their policies are congruous and their positions similar in enhancing the precepts of justice, equality, and the right of self- determination and independence, as well as being in opposition to injustice, aggression, racism and imperialism.
147.	In this respect, the Kingdom of Saudi Arabia reiterates its support of the just causes of liberation in Africa and the need to assist the African territories and peoples that are still under the yoke of colonialism and racism and in their legitimate struggle for gaining their independence and their inalienable rights. Saudi Arabia reaffirms its support of all international action aimed at meeting the legitimate aspirations of the people of Zimbabwe and in seeking recognition of the right of the national majority to govern their country.
148.	In the meantime, Saudi Arabia condemns foreign interference in the affairs of the African continent which clearly poses a threat to the stability, security and peace in this continent and impedes its growth and development.
149.	As the Kingdom of Saudi Arabia establishes its economic system on rational Islamic bases, it works diligently to incorporate these concepts in its international economic policies. It therefore endorses the system of free and just enterprise and rejects intimidation, exploitation and blackmail in all their forms.
150.	In its diligent endeavour to contribute to any international effort towards achieving stability, Saudi Arabia reiterates its hope and desire for the establishment of a new international economic order more conducive to bringing about equity and respect for the rights of both the developed and developing countries, and to provide the necessary means of establishing a dynamic and balanced relationship between economic growth and political stability in all nations, particularly in the developing countries. Accordingly, my country has spared no effort in order to achieve this objective. In all international forums, it has pursued and is still pursuing this objective, hoping that the dialogue would be in the same constructive spirit that prevailed in the previous special sessions of the General Assembly, and the Conference on International Economic Cooperation,  as well as at the fifth session of UNCTAD held recently at Manila. At this point, I would like to emphasize that my country is prepared to take part in any international effort to resume the dialogue in these areas in accordance with the aspirations of the Members of this Organization.
151.	In adopting those objectives we fully believe in some established facts which indicate that the peoples of the world no longer live in isolation, but rather have come a long way towards increased and intensified mutual interdependence, and are no longer satisfied with subsistence living but aspire to a better life and higher standards of living. The realization of those two objectives has become the constant preoccupation of mankind.
152.	These considerations are also manifested in some given factors that call for objectivity on our part and commit us to honesty and truth when we look at these issues. To conceal these facts from international public opinion does not serve the interests of humanity. In a similar vein, it is in the interest of no one if each imputes his failures to another. On the contrary, our interests demand that we should evolve a formula that aims at co-operation and succeeds in breaking the vicious circle. They call upon us to acknowledge that the achievement of the desired economic goal of progress and prosperity for the international community, and justice and equity for the developing countries in particular, is a joint responsibility involving everyone.
153.	In this light it should be admitted that the voices which are raised from time to time accusing the members of the Organization of Petroleum Exporting Countries of responsibility for fluctuations and disarray in the international economy are far removed from the truth. As a matter of fact, energy constitutes only a part of the world economic system, and even so the countries members of the Organization of Petroleum Exporting Countries have assumed, and still are assuming, their full responsibility in this respect. The industrially advanced countries, both Western and Eastern, should also shoulder their full responsibility towards the world economy in general and the developing countries in particular.
154.	Notwithstanding the fact that the issues we are considering this session are not new and have been discussed before, we still hope that our Organization will diligently press forward with the implementation of the resolutions we have previously adopted. We trust that this may be achieved, granted the existence of goodwill and determination.